Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application, on 12/08/2021, after the Final Action, mailed on 8/09/2021.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/08/2021, has been entered.
Claims 13, 31-36  are pending. Claims 21-23-24 have been cancelled. Calims 31-36 are newly added. Claim 15 has been amended. 
 Claims 13, 31-36  are examined. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13, 31-36  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 13 has been amended to recite REXXIP HN which contains the trademark/trade REXXIP (https://tmsearch.uspto.gov/bin/showfield?f=doc&state=4802:umdhk4.4.1) .  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a particular buffer and, accordingly, the identification/description is indefinite.  Appropriate correction is needed. 

Claim 31-32 recite REXXIP HN which contains the trademark/trade REXXIP (https://tmsearch.uspto.gov/bin/showfield?f=doc&state=4802:umdhk4.4.1) .  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a particular buffer and, accordingly, the identification/description is indefinite.  Appropriate correction is needed. 
In addition, claims 31 and 32 recite a ratio without specifying  the units i..e v/v or w/v which renders the scope indefinite as it is not clear as to the sample volume changes, thus diluting the matrix or not and therefore not clear as to what method/process applicant intends as within the metes and bounds of the invention.  . Appropriate correction is needed. 
Claims 33 dependent on claim 13, recite said method comprising centrifuging the human synovial fluid sample at 10,000 to 15,000 RPM for a period of five to fifteen minutes.  The scope of the claim  is not clear as the base claim recites a human synovial fluid sample in the preamble and recites the step (a) of pre-treating the human synovial fluid sample to comprise a centrifugation step.  It is not clear as to whether the centrifugation is performed before or after adding the hyalurodinase solution or at a different step in the method. The specification discloses centrifugation are used to during the immunoassay reaction (page 1), before pre-treating the sample (page 29 paragraph 3.4.3    or after pre-treatment with hyaluronidase and therefore it is not clear as to whether centrifugation is an additional step in the claimed method or it refers to the centrifugation of step a., and therefore not clear as to what method/process applicant intends as within the metes and bounds of the invention.  Appropriate correction is needed. 
Similarly claims 34-36 reciting method comprising centrifuging the human synovial fluid sample at [..] are vague for the reasons set forth above for claim 33.  Appropriate correction is needed. 
In addition, claims 33 to 36 are indefinite as the recite an RPM without any reference to a rotor radius which reads on any g force centrifugation as the rotor sizes vary.  The specification does not disclose a rotor rendering the method step indefinite. Appropriate correction is needed. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable Roman et. al.  and Gyrolab Assay Development Guide In view of Jaydav et al. (Journal of Immunological Methods, 2012;386, pp22-30) and Deisher et. al.
Roman et. al. teach throughout the publication application methods for using the Gyrolab platform to ligand binding assays in three different assay formats  as representative examples to demonstrate technology performance (Fig 2; page 231, right first paragraph) and compare to the traditional ELISA (Abstract, whole publication).  Roman et. al. teach Gyrolab combines microfluidic technology and fluorescence detection in a fully automated system (Figs 1 and 2).  In particular, immunoassays are carried out on a compact disk (CD).  Reagents and samples flow thru nanoscale etched channels into the CD over streptavidin coated bead columns in a sandwich assay.  The detection antibody is fluorescently labeled to allow visualization by laser (page 228, left column).
Specifically, the method comprises c) immobilizing a biotinylated antibody against a test protein  to a streptavidin column (Fig 2; , page 228 left first paragraph;page 231 left second paragraph), washing the column to remove unbound antibody with a standard wash buffer as for example capture, sample and detection reagents added consecutively each step separated by washes (page 231, left second paragraph);  The platform provides for automatic transfer of the diluted sample to the column via liquid handler by syringe pumps (fig 1) which reads on the instant injection means, and further transferring diluted human synovial fluid sample to the column, thereby contacting the diluted sample with the immobilized biotinylated antibody under conditions in which the antibody binds specifically to the high positively charged protein, to produce an antibody-protein complex (Fig 2). Detection reagent i.e. fluorescent dye labelled antibody specific for the target protein, is added to the antibody-protein complex in the column to produce a measurable response, and washing the column with a standard wash buffer (Fig 2;page 231, left second paragraph). 
Roman et al. teach measuring the response produced and  determining a quantity of target protein in the sample by comparing the response produced with the sample to the response produced with a calibration standard (page 229, left first paragraph; tables 2-4).  
Roman et al teach using plate wash buffers as for example PBST (page 229 left first paragraph) which are considered standard. Roman et al teach samples on the platform require minimal sample dilution due to the large dynamic range (page 231 right first paragraph). 
While Roman et. al. choses antibodies drug analytes to apply and evaluate the Gyrolab technology, Roman et. al. do not disclose using a highly charged protein as an analyte in a synovial fluid matrix, wherein the sample is diluted in the. Gyrolab buffer  Reexip HN. Roman et al do not disclose a pretreatment step with hyaluronidase as claimed. 
Gyrolab Assay Development Guide discloses steps to develop a robust assay on the Gyrolab platform based on streptavidin surface chemistry to quantitate, for detecting and quantifying protein analytes as for example having a pI higher than 8.5 (see table under the heading “Assay Optimization” which reads on the instant highly charged, with biotinylated antibodies specific for the analyte and binding to the streptavidin column.  Step for developing  a robust assay include identifying reagent candidates, screening for reagents, choosing a CD that accommodates assay requirements for sensitivity, titrate reagents, assay optimization and checking for carryover (Whole poster).  Specifically, Gyrolab Assay Development Guide teaches choosing the optimized Rexxip HN buffer for positively charged analytes, see table, wherein sample dilution needs to be optimized for the analyte, starting with 1:2 dilution (See section 6,Assay optimization).   Such buffer has high stringency as disclosed by the instant specification (page 25, lines 26-30).  As indicated in the Gyrolab Assay Development Guide such buffer contains salt.  Further Gyrolab Assay Development Guide recommends the method that includes two needle washing steps in combination with suitable Rexxip buffer (see Optimize method section), when the target analyte has a pI higher than 8.5, (see Optimize method section).
Jaydev et. al. teach viscosity of synovial fluid from osteoarthritis joints is greater than from inflammatory joints which makes the analysis challenging, wherein method to reduce viscosity by dilution and hyaluronidase “HAse” treatment are routinely used before a variety of analytical techniques (page 23, left first paragraph).  The pretreatment comprises incubating with a commercial hyaluronidase enzyme having approximately 1200u/ml (2mg/ml) at room temperature for 1 h, followed by centrifuging the sample at 1000 g for 5 min (page 23, right top 3 paragraphs) which reads in the instant RPMs, absent a recitation of a rotor.  Jaydev et. al. teach sample as treated with hyaluronidase have a reduced intra-assay CV (Fig. 4a) but result in an increased biased  concentration for the tested analytic, as much as over 300-400 times the expected concentration  (Figs. 4b-c) more than doubled the 2-fold and 4-fold diluted samples that were not treated with the enzyme.  
Jaydev et. al. teach HAse breaks down hyaluronan, chondroitin sulphate and keratan sulphate in the SF matrix and is associated with a reduction in protein-matrix interactions.  The result is a more homogenous and lower viscosity sample. This will reduce pipetting errors thus limiting volume variations that can affect assay accuracy and precision, particularly when working with small volumes. The composition of sample replicates will be more uniform leading to lower variability of measurements. (page 28, left 2nd paragraph).   Pre-treatment of SF is often performed prior to biological analysis. Dilution alone reduces viscosity, but reduces the assay signal and may even render analytes undetectable (page 28, left 3nd paragraph).
It would have been prima facie obvious, before the effective filing of the claimed invention, to use the Gyrolab assay methods as taught in Roman and Gyrolab Assay Development Guide to assay a highly positively charged analyte is present in a synovial fluid sample wherein the sample is pre-treated with hyaluronidase as taught in Jaydav et al.  wherein the sample is diluted in an optimized buffer for positively charged analyte as taught in Gyrolab Assay Development Guide.
One would be motivated to do so, as the methods of Roman and Gyrolab Assay Development Guide are compatible with high positively charged proteins and the treatment of synovial fluid with hyaluronidase results is a more homogenous and lower viscosity sample as taught in Jaydav et al.to advantageously reduce pipetting errors thus limiting volume variations that can affect assay accuracy and precision needed in for combine microfluidic technology and fluorescence detection in a fully automated system that requires accurate pipetting of Roman and Gyrolab Assay Development Guide.
As the activity of HAse enzyme, time of reaction, sample dilution, all have an effect on the viscosity and determined concentration of the pre-treated synovial fluid sample that influences precision and  accuracy of detection as taught in Jaydav et al.,, it would have been obvious to a person having ordinary skill in the art before the effective filing of the claimed invention, to optimize the HAse concentration/reaction time sample dilution to determine a suitable amount of active enzyme that be optimum for pre-treating a synovial sample for a time i.e. less than 1 hour, to improve the accuracy and precision of the assay for highly charged analyte when using the Gyrolab platform since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation”  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  
In addition, absent any limitation of the HAse activity and sample i.e..diluted or not, the 2mg/ml of HAse in Jaydev et. al.  reads on the instant 20 ug/ml as the 2mg/ml of HAse  can have lower specific activity i.e. be less active thus requiring more amount to achieve the same enzymatic digest. 
Further, one would be motivated to check for carryover for assaying a basic poplypeptide as taught in Gyrolab Assay Development Guide because such buffers and methods for using such buffers are commercially available and already optimized and to ensure appropriate viscosity of the synovial fluid matris subsequent to the HAse digestion taught in Jaydev et. al.
Roman, Gyrolab Assay Development Guide and  Jaydav et al. do not specifically teach the target analyte  is sprifermin.
Deisher et. al. teach throughout the publication and especially in Abstract, ZFGF5 (aka FGF18) compositions that can be used a therapeutic agent to induce deposition of cartilage and treat cartilage injuries and defect (Abstract) wherein ZFGF5 (SEQ ID NO:2) is identical to the instant SEQ ID NO:1, wherein ZFGF5 compositions can be applied by direct injection into synovial fluid of the joint [0160].  ZFGF5 can be a polypeptide sequence from amino acid 28 (Glu)  to amino acid 196 (Lys) of (SEQ ID NO:2) [0168] and with a Met at a N-terminus ([0023];claims 26-27).  Such a polypeptide reads on the instant sprifermin as defined by the instant specification (page 8, lines 9-18) which is a high basic protein. 
Deisher et. al. teach antibodies specific to different epitopes as for example specific to an N-terminal peptide of SEQ ID NO:2 i.e. residues 40-56 and to a C-terminal peptide of SEQ ID NO:2 i.e. residues 192-207 [0228]-[0229].  Such antibodies can be used for determining the amount of circulation ZFGF5 polypeptides, for detecting and quantitating soluble ZFGF5 polypeptides [0138]  wherein immunoassay include for example ELISA [0137]. 
It would have been prima facie obvious, before the effective filing of the claimed invention, to assay the positively charge analytes ZFGF5 polypeptides in synovial fluids of treated osteoarthritis subjects of Deisher et. al. with the method of Roman et. al. wherein the sample is pretreated prior to the analytical method, as taught in Jaydev et al. and wherein reagents i.e. dilution in Rexxip HN are optimized as taught in Gyrolab Assay Development Guide.  Optimizing a sample dilution starting with a 1:2 dilution in the recommended Rexxip HN  buffer to discover an optimum would have been obvious as Gyrolab Assay Development Guide expressly teaches so and it would have been with expectation of success that a ratio of 1:--10  or 1:1:5 v/v would have been suitable since the prior art teach the same method steps, buffers and analyte as claimed and one artisan would have reasonable anticipation to have the similar results
One would be motivated to do so, because proteins ZFGF5 polypeptides are  high positively charged and the Gyrolab Immunoassay Platform is compatible with high positively charged analytes wherein the Gyrolab Immunoassay Platform can model after conventional ELISA for quantitation of therapeutic using small volume samples and can advantageously process a large number of samples with limited reagent and operator involvement as taught in Roman et. al. (Abstract).  Labeling anti- ZFGF5 capture antibodies with biotin, anti- ZFGF5 detection antibodies with Alexa and making recombinant ZFGF5 polypeptides as calibrators was routine and conventional, also taught in Roman et. al. and  Deisher et. al. respectively.  One would also be motivated to pretreat the synovial sample with hyaluronidase prior to assaying for ZFGF5 polypeptides as taught in Jaydev et al. to improve detection.  
Optimizing a sample dilution starting with a 1:2 dilution in the recommended Rexxip HN  buffer to discover an optimum would have been obvious as Gyrolab Assay Development Guide expressly teaches so and it would have been with expectation of success that a ratio of 1:2-1:10  or 1:5 v/v would have been suitable since the prior art teach the same method steps, buffers and analyte as claimed and one artisan would have reasonable anticipation to have the similar results
As the activity of HAse enzyme, time of reaction, sample dilution, all have an effect on the viscosity and determined concentration of the pre-treated synovial fluid sample that influences precision and  accuracy of detection as taught in Jaydav et al.,, it would have been obvious to a person having ordinary skill in the art before the effective filing of the claimed invention, to optimize the HAse concentration/reaction time sample dilution to determine a suitable amount of active enzyme that be optimum for pre-treating a synovial sample for a time i.e. less than 1 hour, to improve the accuracy and precission of the assay for highly charged analyte when using the Gyrolab platform since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation”  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  
In addition, absent any limitation of the HAse activity and sample dilution, i.e.diluted or not, the 2mg/ml of HAse in Jaydev et al. reads on the instant 20 ug/ml as the 2mg/ml of HAse  can have lower specific activity i.e. be less active thus requiring more amount to achieve the same enzymatic digest. 
Further, one would be motivated to check for carryover for assaying a basic poplypeptide as taught in Gyrolab Assay Development Guide because such buffers and methods for using such buffers are commercially available and already optimized and to ensure appropriate viscosity of the synovial fluid matrix subsequent to the HAse digestion taught in Jaydev et al..  
Regarding claims, newly added claims 33-36, Jaydev et. al. teach viscosity of synovial fluid from osteoarthritis joints is greater than from inflammatory joints which makes the analysis challenging, wherein method to reduce viscosity by dilution and hyaluronidase “HAse” treatment are routinely used before a variety of analytical techniques (page 23, left first paragraph).  The pretreatment comprises incubating with a commercial hyaluronidase enzyme having approximately 1200u/ml (2mg/ml) at room temperature for 1 h, followed by centrifuging the sample at 1000 g for 5 min (page 23, right top 3 paragraphs) which reads in the instant RPMs, absent a recitation of a rotor.  
Further optimizing the centrifugation times and g forces  to improve the clarity of the sample and minimize the matrix effect to accommodate assay requirements for sensitivity and dynamic range for highly charged analyte when using the Gyrolab platform would have been obvious since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation”  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  

Response to Applicant Arguments
Applicant arguments have been considered but not found persuasive. 
In  response to applicant argument that one of ordinary skill would not have relied on Jaydev for using HAse prior to assay sprifermin in synovial fluid because Jaydev does not disclose the Gyrolab platform and discloses that the benefit of hyaluronisase treatment is only observed on the Luminex platform and not on MSD which applicant alleges is a solid phase platform similar to the Gyrolab platform that does not rely on the use of the beads, is noted again, that in contrast to Applicant assertions the Gyrolab platform is an affinity flow through platform comprising affinity flow through bead columns. In particular, reagents and samples flow thru nanoscale etched channels into the CD over streptavidin coated bead columns in a sandwich assay. The detection antibody is fluorescently labeled to allow visualization by laser (see Roman et al. page 228, left column).
 Regarding Applicant argument that Jayadev et al. provide no indication that the hyaluronidase treatment would be useful in a Gyrolab platform, it is noted that there is no requirement that a motivation to make the modification be expressly articulated. The test for combining references is what the combination of disclosures taken as a whole would suggest to one of ordinary skill in the art. In re McLaughlin, 170 USPQ 209 (CCPA 1971). References are evaluated by what they suggest to one versed in the art, rather than by their specific disclosures. In re Bozek, 163 USPQ 545 (CCPA 1969). In this case, Jaydev et. al. teach viscosity of synovial fluid from osteoarthritis joints is greater than from inflammatory joints which makes the analysis challenging, wherein method to reduce viscosity by dilution and hyaluronidase treatment are routinely used before a variety of analytical techniques (page 23, left first paragraph). As the Gyrolab platform  is a miniaturized platform using small volumes and  provides for automatic transfer of the diluted sample to the column via liquid handler by syringe pumps relying on needle wash to improve precision as taught in Gyrolab Assay Development Guide and Roman,  one of ordinary skill would be motivated to use Hase treatment of synovial fluid since  Jaydev et. al. expressly teaches this will reduce pipetting errors thus limiting volume variations that can affect assay accuracy and precision, particularly when working with small volumes. The composition of sample replicates will be more uniform leading to lower variability of measurements. (Jaydev et. al. page 28, left 2nd paragraph).   Pre-treatment of SF is often performed prior to biological analysis. Dilution alone reduces viscosity, but reduces the assay signal and may even render analytes undetectable (Jaydev et. al.  page 28, left 3nd paragraph).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure. The rejection ismaintained for the reasons of record and as set forth above.
Further it is noted that Applicant did not address the motivation basis “one would be motivated to check for carryover for assaying a basic polypeptide as taught in Gyrolab Assay Development Guide because such buffers and methods for using such buffers are commercially available and already optimized and to ensure appropriate viscosity of the synovial fluid matris subsequent to the HAse digestion taught in Jaydev et. al.”
In response to applicant argument that the cited references fail to teach the newly added limitation, it is noted that activity of HAse enzyme, time of reaction, sample dilution have an effect on the viscosity and determined concentration of the pre-treated synovial fluid sample, and it would have been obvious to a person having ordinary skill in the art before the effective filing of the claimed invention, to optimize the HAse concentration/reaction time sample dilution to determine a suitable amount of active enzyme that be optimum for pre-treating a synovial sample for a time i.e. less than 1 hour, to improve the accuracy and p4ecission of the assay for highly charged analyte when using the Gyrolab platform since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Further, absent any limitation of the HAse activity and sample dilution, i.e.diluted or not, the 2mg/ml of HAse in Jaydev et al. reads on the instant 20 ug/ml as the 2mg/ml of HAse  can have lower specific activity i.e. be less active thus requiring more amount to achieve the same enzymatic digest. 
In addition, references are evaluated by what they suggest to one versed in the art, rather than by their specific disclosures.  In re Bozek, 163 USPQ 545 (CCPA 1969).  In this case, one would be motivated to optimize the specific activity of the hyaluronidase by varying the amount added to the sample, reaction time to reduce the 1 hour time of Jaydav et al. and sample dilution in order to optimize the sample viscosity for minimizing carryover while improving the sensitivity and accuracy of detection of for example spifermin in synovial fluid in a short time  using the automated Gyrolab.   Arguments regarding the newly added claims have been addressed in the rejection as set forth above. 
Conclusion
All other objections and rejections recited in the Office Action of 8/09/2021are withdrawn in view of Applicant's amendments and/or arguments. 

No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMENCITA BELEI whose telephone number is (571)272-2798. The examiner can normally be reached Monday, Thursday-Friday 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARMENCITA M BELEI/Primary Examiner, Art Unit 1641